Exhibit 10.17 Issue Date:June 27, 2011 PO Number:COGNA42P1-1 Customer:NAVAIR 4.2 Cost Performance Project: Command Information Center – Data Integration (CIC-DI) Proof of Concept Start Date:July 15, 2011 End Date:September 30, 2011 NAVAIR 4.2 Cost Performance Directorate is designing, building and deploying an integrated Command Information Center for Data Integration supporting the Naval Aviation System Command NAVAIR. Defense & Security Technology Group, LLC has been selected to provide System Integration services and solutions. Cogility Complex Event Process and Data Integration Proof of Concept and Test NAVAIR 4.2 requires an 120-day evaluation of Cogility’s complex event processing and data integration capabilities.For this limited scope proof-of-concept evaluation, Cogility shall: · Demonstrate a single thread through the CIC-DI prototype to show data and process integration capability across 1-2 input sources (initially with structured data source(s)) · Demonstrate event-driven system to system integration of 2 dynamic operational process templates (templates shall include business rules) · Demonstrate rapid iterative changes to process templates to proof-of-concept system Cogility shall provide resources to support the following deliverables for Phase I Task 1.0: Milestone REPORT/DELIVERABLE Due Date ·Proof-of-Concept (PoC) Approach ·Proof-of-Concept Master Information Model Architecture ·Single-Thread Scenario Definition ·PoC Scope and Acceptance Criteria Contract Award + 30 Days ·Process and Business Use Case Test Documentation ·Data Integration Architecture Contract Award + 60 Days ·PoC Version .01 Demo Test Scenarios & Acceptance Contract Award + 90 Days ·PoC Version .01 Demo ·Final PoC Evaluation Summary Contract Award + 120 Days 1 of 2 Resources (Time & Materials) Resource Role Rate Alex Jiang ·Modeler and Developer $122.60 per hour Thien Pham ·User Interface ·Modeler and Developer $122.60 per hour Buyer: P.O. Acknowledged by: 6/27/211 Minh Le Date Date 2 of 2
